Citation Nr: 1138522	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  06-23 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	South Dakota Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Coyle, Counsel




INTRODUCTION

The Veteran served on active duty from January 1977 to January 1981.  He died in October 2002.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision issued by the Sioux Falls, South Dakota, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to the benefit currently sought on appeal.

This claim was previously remanded by the Board in March 2011 for additional evidentiary development.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with such remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The Veteran's death certificate reflects that the cause of death was hypothermia.  

2.  At the time of his death, the Veteran was not service-connected for any disability.

3.  Hypothermia is not shown to be causally or etiologically related to any disease, injury, or incident in service.

4.  A delusional disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and a psychosis did not manifest within one year of the Veteran's discharge from service. 


CONCLUSION OF LAW

A disability incurred or aggravated in service, or a disability that is otherwise related to service, did not cause or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In the context of a claim for dependency and indemnity compensation (DIC), which includes a claim of service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim. The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352- 53 (2007).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an October 2003 letter, sent prior to the initial unfavorable decision issued in March 2005, and July 2009, advised the appellant of the evidence and information necessary to substantiate her claim for service connection for the cause of the Veteran's death in accordance with Hupp, supra, as well as her and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the July 2009 letter advised her of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.   

While the January 2008 and September 2008 letters were issued after the initial February 2006 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34  (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the July 2009 letter was issued, the appellant's claim was readjudicated in the December 2010 and August 2011 supplemental statements of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and associated with the claims file.  The appellant has not identified any additional evidence that has not been requested or obtained.  Additionally, VA medical opinions were obtained in February 2005 and July 2011 in order to adjudicate her claim.  See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  In this regard, the Board finds that the opinions proffered by the VA examiner considered all of the pertinent evidence of record, to include service and post-service treatment records as well as the statements of the appellant, and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion with respect to the issue on appeal has been met.  

As indicated previously, in March 2011 the Board remanded this issue for further evidentiary development.  Private treatment records from Dr. T. Hicks were requested and received, and the matter was forwarded to the VA physician who had provided an opinion on the etiology of the Veteran's delusional disorder in February 2005.  Thereafter, he offered a supplemental opinion in July 2011.  Therefore, the Board is satisfied there was substantial compliance with its remand orders and no further action is necessary in this regard.  See D'Aries, supra.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Analysis

DIC may be awarded to a surviving spouse upon the service-connected death of the Veteran, with service connection determined according to the standards applicable to disability compensation.  38 U.S.C.A. § 1315; 38 C.F.R. § 3.5(a).  

A claimant seeking DIC benefits must establish that a disability of service origin caused, hastened, or substantially and materially contributed to the Veteran's death.  See 38 U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  The death of a Veteran will be considered to have been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  See 38 C.F.R. § 3.312.  

Service connection for the cause of a Veteran's death may also be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection could have been established.  A service-connected disability is one that was incurred in or aggravated during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently one not related to the principal cause.  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including psychosis, to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Under 38 C.F.R. 
§ 3.384, the term "psychosis" is defined so as to include brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Review of the record reflects that the Veteran had been diagnosed with delusional disorder in April 2002.  On or about October 22, 2002, he left the home of relatives and vanished.  His body was discovered in a wooded area approximately 2 weeks later.  According to the Veteran's death certificate, hypothermia was the direct cause of his death.  The appellant does not contend, and the evidence does not show, that hypothermia is causally or etiologically related to any disease, injury, or incident in service.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to consider "all possible" substantive theories of recovery.  Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).  Rather, she contends that the Veteran's delusional disorder had its clinical onset during service, and that it substantially and materially contributed to his death by compelling him to flee from a home into a wooded area without any sort of protection against the elements.  

Review of the Veteran's service treatment records shows no evidence of a mental disorder of any kind.  No psychological abnormalities were noted on separation examination and the Veteran did not report any on his Report of Medical History.  None of the Veteran's performance evaluations reflect any concerns about a mental health disorder.  In fact, a performance review dated July 1980, approximately 6 months before the Veteran's discharge from active service, states that the Veteran was "definitely one of the best missile system analyst specialist[s] assigned to this squadron.  He should be considered for increased responsibility and promotion at the earliest opportunity."  

In an October 2003 statement, the appellant, who is a nurse, reported that the Veteran had been agitated and irritable during his period of active service and that he was profoundly affected by two incidents during service.  Specifically, on one occasion, two airmen were killed in a fire at the Veteran's duty station, although he was not on duty at the time. On another occasion, the Veteran was ordered to begin preparations to launch an intercontinental ballistic missile, although orders to stand down were eventually received.  These events have been corroborated in statements provided by fellow servicemembers.  The appellant stated that the Veteran passed up an opportunity to become an instructor in the Air Force and instead opted for discharge.  She believed that the Veteran's delusional disorder began during his military service.  

Records received from Dr. T. Hicks, dated 1994 and 1995, reflect that the Veteran was treated for major depression, single episode, mild; addiction to alcohol and marijuana; and marital difficulties.  There was no reference to the Veteran's military service during the course of his treatment with Dr. Hicks.  Moreover, mental status examinations at the time of Dr. Hicks' treatment failed to reveal any delusions.  

In a September 2003 statement, an Army chaplain indicated that he had counseled the Veteran on a number of occasions and that he seemed paranoid about his military experiences.  In his view, the Veteran's delusional disorder was related to his service.  The chaplain later indicated that he first began counseling the Veteran in July 1995.  

The appellant has submitted a letter, written by the Veteran to his parents while on active duty.  In it, he reports being frustrated over a grade on a test.  There were no references to delusions or any other mental disorders.  

Also of record are statements from the Veteran's children reporting his recitation of the above-noted incidents during his military service, and his behavior.  Additionally, the Veteran's son and oldest daughter offered opinions that they believed the Veteran's delusional disorder was related to his military service.  Likewise, statements from the Veteran's fellow servicemembers are included in the claims file.  Such reflect the above-noted in-service experiences as well as opinions that the Veteran's delusional disorder is related to his military service.  

There is no evidence of delusional disorder until April 2002, when the Veteran was hospitalized in a VA psychiatric unit after exhibiting paranoid delusions.  His discharge summary notes no previous psychiatric care with the exception of treatment in 1994 for a single episode of major depressive disorder, substance abuse, and marital problems.  Therefore, there was no reference to a clinical onset of a psychiatric disorder during service.  Likewise, there is no evidence of a psychosis within one year of the Veteran's service discharge in January 1981.  

A letter from Dr. Guido G. Spangher was received in January 2005.  VA clinical records reflect that Dr. Spangher treated the Veteran during his April 2002 hospitalization and for some months subsequent to his discharge.  Dr. Spangher noted that in "the great majority of cases, this condition of Delusional Disorder [sic] starts in the very late teens or very early 20's.  So it is most likely that it developed during his military service."  There was no indication that Dr. Spangher had the opportunity to review the claims folder.  

A VA medical opinion was obtained in February 2005.  The examiner reviewed the claims folder, including the January 2005 etiological opinion received from Dr. Spangher.  The examiner noted that the Veteran's service treatment records were negative for any references to delusional disorder or any other psychiatric disorder.  There was nothing in the record to indicate that the Veteran's delusional disorder began after stressful events in service.  The examiner found that "it is less likely than not that the Veteran's delusional disorder began during his ... service.  The DSM-IV indicates that the age of onset of delusional disorder is generally middle or late adult life, and this would be consistent with the Veteran's clinical history.  There is no record of the Veteran having any psychiatric disorder until many years after his discharge from military service."

Dr. Spangher provided an addendum to his January 2005 opinion in March 2006, noting that he had conducted a "full psychiatric evaluation ... corroborated by a psychology consult with psychological testing" which confirmed the diagnosis of delusional disorder.  Dr. Spangher went on to note that it "appeared to me from the testing that the patient suffered from this illness for a long time prior to me seeing him."  Dr. Spangher again cited literature indicating that delusional disorder can commence as early as age 17.  

A supplemental VA medical opinion was received in July 2011.  The claims folder was reviewed.  The examiner reiterated that the DSM-IV places the usual onset of delusional disorder later in life, but that the age at onset could be variable; thus, it was "possible that the Veteran's Delusional Disorder [sic] had its onset when he was in military service or within one year of his discharge."  The examiner went on to note, however, that it was less likely than not that the Veteran's delusional disorder had its onset early in life, pointing to the many years between the Veteran's discharge from active service and his first request for psychiatric treatment, as well as his superior performance record during service.  The examiner concluded that "it is clear that [the Veteran] did not have a Delusional Disorder during service."  He further concluded that had such a disorder manifested within one year of the Veteran's discharge from active service, it is "less than likely that he would have waited until 1994 to seek mental health treatment.  In fact, there is no indication that the Delusional Disorder manifested itself until he was diagnosed in 2002."

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

Upon review, the Board finds that the opinions of the appellant, the Army chaplain, and Dr. Guido Spangher, finding that the Veteran's delusional disorder manifested during his service, are of diminished probative value.  In this regard, the Army chaplain is not a medical professional and is not competent to render an opinion as to the cause or etiology of the Veteran's delusional disorder.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Specifically, the Court has held that, although a layperson is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, he or she is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, the Board finds that diagnosing a delusional disorder is complex in nature in that it is not readily identifiable by unique characteristics and requires a diagnosis in accordance with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Moreover, an opinion regarding the etiology of such disorder is also a complex medical question and, as a layperson, the Army chaplain is not competent to offer such an opinion. 

However, as medical professionals, the appellant and Dr. Spangher are competent to report on the cause and/or etiology of the Veteran's delusional disorder.  In this regard, the appellant is a nurse and Dr. Spangher is a medical doctor.  With respect to the former, the Board observes that the Court has held that "a nurse practitioner . . . having completed medical education and training, [is] competent to provide diagnoses, statements, or opinions."  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  However, there is no indication in the record that either reviewed the claims folder, in particular the negative service treatment records and reports of superior performance during service, before offering their opinions that the Veteran's delusional disorder had its onset during service.  Moreover, neither offer a detailed rationale for their opinions.  Because the appellant and Dr. Spangher were unable to reconcile their opinions with the Veteran's service records and lack of continuity of symptomatology since service discharge or provide a detailed rationale for their opinions, the Board assigns little probative value to their opinions.  

Conversely, the Board assigns significant probative weight to the VA examination reports dated February 2005 and July 2011.  In both cases, the examiner reviewed the claims folder, including all of the Veteran's service records, and found that it was less likely that not that the Veteran's delusional disorder had its onset during service.  The negative service records were noted and discussed, as was the lack of any finding or reports of a delusional disorder until approximately April 2002.  As the VA examiner based his opinions on a complete review of the Veteran's claims file, to include the appellant's lay statements, in-service and post-service treatment records, and the other opinions of record, and referenced governing medical principles, the Board finds that such opinion contains clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007).   Therefore, the Board accords great probative weight to the VA examiner's opinions. 

In adjudicating this claim, the Board must assess the competence and credibility of the lay evidence of record as to the cause of the Veteran's death.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge; see also 38 C.F.R. § 3.159(a)(2) (noting competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  The Board is cognizant that, in certain situations, lay evidence may be used to diagnose a Veteran's medical condition or establish medical etiology or nexus.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

However, in the instant case, the Board finds the Veteran's children are competent to testify as to their observations of unusual behavior, paranoia, and delusions in the Veteran.  Likewise, his fellow servicemembers can testify as to their in-service experiences.  Layno; 38 C.F.R. § 3.159(a)(2).  However, like the Army chaplain, neither the Veteran's children nor his fellow servicemembers are competent to diagnose a complex medical disorder such as delusional disorder or render an opinion as to the cause of the Veteran's death because they do not have the requisite medical expertise to opine on such complex medical questions.  See Woehlaert, supra; Barr, supra. 

The Board is charged with weighing the positive and negative evidence; resolving doubt in a claimant's favor when the evidence is in equipoise.  Considering the overall evidence, including the service records, the VA examination reports and other medical opinions, as well as the lay evidence of record, the Board finds that the negative evidence is more persuasive and of greater probative value.  In sum, the Board finds that the probative evidence of record does not show that a service-connected disability caused or substantially contributed to the Veteran's death.  As the preponderance of the evidence is against the appellant's claim, the reasonable doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b).  Therefore, the claim must be denied. 


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


